El Juez Asociado Señor Todo, Je.,
emitió la opinión del tribunal.
Expedimos el auto en este caso para revisar la resolución del Tribunal de Contribuciones interpretando el alcance de las secciones 28(a) y 34(a), (b) y (c) de la Ley de Contri-buciones sobre Ingresos, según enmendadas por la Ley núm. 88 de mayo 8 de 1945 (pág. 313).
La peticionaria pagó las contribuciones sobre ingresos para el año terminado en junio 30 de 1946. En abril de 1947 solicitó del Tesorero de Puerto Rico el reintegro de la *939amna. de $155.29 alegando que para el mencionado año había pagado indebidamente y en exceso dicha cantidad debido a que al computar la contribución normal no había considerada el crédito de 5 por ciento sobre el ingreso neto que dispone la sección 34(c) de la Ley. Ill Tesorero denegó el reintegra solicitado y la peticionaria recurrió al 'Tribunal de Contri-buciones, ante el cual la contienda quedó limitada a una pura-mente de derecho, es decir, si de acuerdo con las secciones de la ley antes mencionadas las 'corporaciones tienen derecho a deducir de s-u ingreso neto un crédito de 5 por (dentó al computar la contribución normal. El Tribunal de Contribu-ciones denegó la querella aceptando así la determinación del Tesorero.
Las secciones 28 y 34 de la Ley de Contribuciones sobre Ingresos, según quedaron enmendadas por la Ley núm. 88 de 8 de mayo de 1945, en lo pertinente, disponen:
“Sección 28(a). — Se impondrá, cobrará y pagará por cada año contributivo sobre el ingreso neto de toda corporación o sociedad, una contribución normal del veintidós (22) .por ciento del montante del ingreso neto que exceda del crédito provisto en la sección 34(a); excepto que las corporaciones y sociedades domésticas pagarán una contribución normal del veinte (20) por ciento.
“ (b) Además de la contribución normal impuesta por el inciso (a) de esta sección, y las Secciones 41 y 44 de esta Ley, se impon-drá, cobrará y pagará por cada año contributivo, sobre el ingreso neto de toda corporación o sociedad, que resulte después de dedu-cir los créditos provistos en la Sección 34("a), (ó) y (o), y sobre el ingreso neto de toda corporación de seguros de vida o compa-ñía de seguros que resulte después de deducir los créditos provistos en la Sección 34(b) y (o), una contribución adicional (surtax) como sigue:
“. . . [Se especifican.].”
“Sección 34. — Para los fines de la contribución impuesta j>or la Sección 28, solamente se concederán los siguientes créditos:
“(a) La cantidad recibida como intereses sobre obligaciones de los Estados Unidos que se ha incluido en el ingreso bruto a virtud de la sección 31.
*940“ (b) La cantidad a que ascienda la contribución normal im-puesta a las corporaciones, sociedades, compañías de seguros de vida o compañías de seguros de acuerdo con las Secciones 28(a), 41 y 44 de esta Ley, pero este crédito se concederá solamente para los fines de la contribución impuesta por la Sección 28(5).
■ “ (c) Cinco (5) por ciento sobre el ingreso neto tal como lo define la ley, de toda corporación, sociedad, o compañía de seguros de vida o compañía de seguros.” (Bastardillas nuestras.)
Los apartados (a) y (b) de la sección 28, supra, fijan la contribución normal y adicional de las corporaciones y socie-dades. El apartado (a), al fijar la contribución normal, concede un solo crédito o sea el provisto en la sección 34(a). El apartado (5), al fijar la contribución adicional, concede tres créditos, o sean los provistos en la sección 34(a), (b) y (c).
Esto no obstante, la peticionaria sostiene que tiene dere-cho, al computar su contribución normal, al crédito provisto en la sección 34(c), ya que la sección 34(b) dispone que el .crédito en él concedido se refiere únicamente a la contribu-ción adicional provista en la sección 28(b) y que, por tanto, debe aplicarse la máxima expressio unius esl exclusio alte.-rius, y que los créditos provistos en la sección 34(a) y (c) deben computarse para la imposición de la contribución normal. No estamos conformes. ¿Por qué ha de aplicarse dicha máxima a la sección 34(b) y no a la 28(a) y (b)? Si en .esta última sección se especifican claramente cuáles son los .créditos que se conceden para determinar la contribución normal y la adicional, ¿por qué hemos de hacer prevalecer la ■sección 34(b) sobre lo dispuesto en la sección 28(a) 3r (b) ?
No debemos ni'podemos interpretar estas secciones ais-ladamente la una de la otra. Debemos armonizarlas si existe algún, conflicto en sus disposiciones, en tal forma que preva-lezca la intención del legislador. Consideramos que la última frase contenida en la sección 34(b) al efecto de que “pero este crédito se concederá solamente para los fines de la contri-bución impuesta por la Sección 28(b)”, constituye una mera redundancia (surplusage) ya que si la sección 28(b) expre-*941sámente dispone qne para calentar la contribución adicional se tomarán en consideración los créditos detallados en la sección 34(a), (b) y (c), era innecesario en la sección 34(b) repetir qne el crédito allí especificado se concedía únicamente en rela-ción con la contribución adicional provista en la sección 28(b). Una vez qne eliminemos esa redundancia de la sección 34(b), se hace fácil interpretar el alcance de las secciones 28 y 34. La sección 28(a) dispone la contribución normal con sn único crédito, o sea el provisto en la sección 34(a). La sección 28(b) dispone la contribución adicional con sus créditos, o sean los provistos en la sección 34(a), (b) y (c). Así armo-nizados, no existe conflicto alguno entre ambas secciones. Interpretarlas en la forma que pretende la peticionaria sería dar preferencia y validez únicamente a la sección 34(b) y hacer caso omiso de las disposiciones de la sección 28(a) y (&)•
Cualquier error gramatical en la redacción de estas sec-ciones en legislación anterior ha quedado claramente subsa-nado por las enmiendas de estas secciones en la Ley núm. 88 de 1945.

Debe confirmarse la resolución recurrida.

Los Señores Jueces Presidente I)e Jesús y Asociado Ne-grón Fernández, no intervinieron.